Ryan, C.
This action was brought by the firm of Little, Maxwell & Co. for the purchase price of certain goods of the value of $469.20, and, upon a trial had in the district court of Buffalo county, there was a verdict for the defendant. Whether or not this verdict was justified by the proofs we cannot determine, for the record shows no final judgment. Just after the recitations showing the overruling of a motion for a new trial and the allowance of time to settle a bill of exceptions, the language of the final journal entry is as follows: “Defendant demands judgment on the verdict, and, in pursuance of the verdict rendered herein, it was ordered by the court that the defendant Ross Gamble recover of and from the plaintiff Little, Maxwell & Co. his costs herein expended, taxed at $31. Judgment on the verdict.” This was not a final disposition of the case in the district court. (Nichols v. Hail, 5 Neb., 194; Gapen v. Bretternitz, 31 Neb., 302; Smith v. Johnson, 37 Neb., 675.) The petition in error is, therefore,
Dismissed.